Citation Nr: 0510109	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  04-32 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than October 1, 
2003, for the grant of service connection for bilateral 
hearing loss.



REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina. 

In the March 2004 rating decision and an August 2004 
statement of the case, the RO assigned an effective date of 
service connection for hearing loss as October 3, 2003.  The 
effective date was assigned on the basis that it was the date 
of receipt of the veteran's claim to reopen.  The date of 
receipt was actually October 1, 2003, as evidenced by the 
date-stamped.  Therefore the actually date of receipt of the 
claim is October 1, 2003, rather than October 3, 2003.  This 
error is however harmless as the commencement date of payment 
of VA monetary benefits is delayed until the first day of the 
calendar month following the month in which the effective 
date of the award is assigned.  38 U.S.C.A. § 5111(a); 38 
C.F.R. § 3.31.  Thus, regardless of whether the effective 
date of the award is October 1 or October 3rd, the 
commencement of payment could not begin until November 1, 
2003.  The record shows that November 1, 2003, was in fact 
the commencement date of the veteran's compensation based on 
the grant of service connection for bilateral hearing loss. 

Accordingly, the Board has recharacterized the issue on the 
title page as entitlement to an effective date earlier than 
October 1, 2003, for the grant of service connection for 
bilateral hearing loss.


FINDINGS OF FACT

1. In an October 1986 rating decision, the RO denied service 
connection for bilateral hearing loss and that decision was 
not appealed.

2.  On October 1, 2003, the RO received the veteran's 
application to reopen the claim of service connection for 
bilateral rehearing loss.
3.  In a March 2004 rating decision, the RO granted service 
connection for bilateral hearing loss on the basis of new and 
material evidence, and assigned a 10 percent disability 
rating, effective in October 2003.

4.  There is no evidence that the RO received a claim to 
include an informal claim for service connection for 
bilateral hearing loss between October 1986 and October 2003.


CONCLUSIONS OF LAW

1.  The October 1986 rating decision denying service 
connection for bilateral hearing loss became final.  38 
U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1986).

2.  The criteria for the assignment of an effective date 
prior to October 1, 2003, for the grant of service connection 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400(r) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 
38 C.F.R. § 3.159, VA must request that the claimant provide 
any evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In October 2003, the veteran submitted his application to 
reopen the claim of service connection for bilateral hearing 
loss.  That same month the RO provided the veteran 
pre-RO-adjudication, VCAA notice under 38 U.S.C.A. § 5103.  
The RO granted the claim in March 2004. 

In VAOPGCPREC 8-2003, the VA Office of the General Counsel 
held that, if in response to a notice of a decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case, but section 5103(a) does 
not require VA to provide a notice of the information and 
evidence necessary to substantiate the newly raised issue.

In this case, the VCAA notice was issued in response to the 
veteran's application to reopen the claim of service 
connection for bilateral hearing loss.  And the veteran 
raised a new claim, i.e., an earlier-effective date claim in 
the notice of disagreement to the grant of service connection 
and the assignment of a 10 percent rating.  As this type of 
claim is covered in the VAOPGCPREC 8-2003, no further VCAA 
notice is required. 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
outstanding evidence relevant to the issue and as there is 
otherwise no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with. 

Analysis

In July 1986, the RO received the veteran's original claim of 
service connection for hearing loss.  This claim was denied 
by the RO in an October 1986 rating decision.  After the 
veteran was notified of his procedural and appellate rights, 
he did not appeal the rating decision and it became final.  
38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1986).

In October 2003, the veteran submitted an application to 
reopen the claim of service connection for bilateral hearing 
loss.  The veteran subsequently submitted additional medical 
evidence in the form of private treatment records and medical 
treatise evidence.  He also underwent a VA audiological 
evaluation in December 2003.

Thereafter, in the March 2004 rating decision, the RO 
reopened and granted the claim of service connection for 
bilateral hearing loss.  The RO assigned an effective date in 
October 2003, on the basis of the date of receipt of the 
veteran's claim to reopen.

The veteran is now seeking an earlier effective date for the 
grant of service connection for bilateral hearing loss.  He 
contends that he should be granted an effective date of July 
1, 1986, the date of receipt of his original claim of service 
connection.

According to the applicable law and regulation, where service 
connection is established based upon the receipt of new and 
material evidence, the effective date is the date of receipt 
of the reopened claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r).

Alternatively, any communication indicating intent to apply 
for a VA benefit may be considered an informal claim.  Such 
an informal claim must identify the benefit sought.  
38 C.F.R. § 3.155.  

Also, 38 C.F.R. § 3.157 provides that a report of VA 
examination or hospitalization may be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law, if the report relates to a 
disability which may establish entitlement.  Such a report 
cannot be considered as an informal claim for purposes of an 
earlier effective date for service connection where there has 
not been a prior allowance, or disallowance of a formal claim 
for compensation based on the noncompensable nature of the 
disability in question.  Crawford v. Brown, 5 Vet. App. 33, 
35 (1993).

As discussed above, the veteran filed an original claim of 
service connection for hearing loss in July 1986.  This claim 
was subsequently denied by the RO in an unappealed October 
1986 rating decision, which became final.

No additional correspondence or communication was received by 
the RO from the veteran, indicating intent to apply for 
service connection for hearing loss, until October 1, 2003.  
At that time, he submitted an application to reopen the claim 
of service connection.  In support of his claim, the veteran 
also submitted medical treatise evidence dealing with noise-
induced hearing loss in veterans.  He also submitted private 
medical records showing that h had been received treatment 
for hearing loss, and a September 2003 letter from a private 
audiologist who suggested that the veteran's hearing loss was 
due to noise exposure in service.

The Board has considered whether an effective date prior to 
October 1, 2003, could be awarded based upon the evidence of 
record.  However, there is no correspondence or communication 
of record from the veteran dated between October 1986 and 
October 2003 that could reasonably be interpreted as an 
informal claim or a claim to reopen.  Thus, the Board can 
find no basis upon which to grant an earlier effective date 
based on the receipt of a claim prior to October 2003. 

As for 38 C.F.R. § 3.157, there is no record of VA 
examination or hospitalization between the October 1986 
rating decision and the October 2003 claim to reopen.  And no 
private medical records submitted by the veteran between the 
October 1986 rating decision and the October 2003 claim to 
reopen.  Therefore, the provisions of 38 C.F.R. § 3.157 do 
not provide a basis for assigning an effective date prior to 
October 1, 2003, for the grant of service connection for 
bilateral hearing loss.

In a statement received in June 2004, the veteran asserted 
that the RO's decision to deny service connection in October 
1986 was error.  The Board has considered whether the veteran 
has raised the issue of clear and unmistakable error in the 
October 1986 rating decision.  

In order to establish clear and unmistakable error, the 
veteran must demonstrate that either the correct facts, as 
they were known at the time, were not before the 
adjudicators, or that the statutory and regulatory provisions 
extant at the time were incorrectly applied.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

In this case, the veteran has not set forth any specific 
error of fact or law that he believes was committed in the 
October 1986 rating decision.  The Court has specifically 
held that a general disagreement as to how facts were weighed 
or evaluated is not sufficient to rise to the level of clear 
and unmistakable error.  Damrel v. Brown, 6 Vet. App. 242 
(1994).  Consequently, the Board concludes that the veteran 
has not set forth specific allegations of error, of either 
fact or law, to raise the issue of clear and unmistakable 
error in the October 1986 rating decision.  

In summary, the Board finds that the regulatory criteria for 
an effective date prior to October 1, 2003, for the grant of 
service connection for bilateral hearing loss have not been 
met.  



ORDER

An effective date earlier than October 1, 2003, for the grant 
of service connection for bilateral hearing loss is denied.


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


